DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 7, filed 05 Aug 2022, with respect to the claim objection have been fully considered and are persuasive. The claim objection of 25 Oct 2021 has been withdrawn in view of the amended claim. 
Applicant’s arguments, see pg. 7, filed 05 Aug 2022, with respect to the 35 U.S.C. 112(a) rejection have been fully considered and are persuasive. The 35 U.S.C. 112(a) rejection of 25 Oct 2021 has been withdrawn in view of the cancelled claim. 
Applicant’s arguments, see pg. 8, filed 05 Aug 2022, with respect to the 35 U.S.C. 112(b) rejections have been fully considered and are persuasive. The 35 U.S.C. 112(b) rejections of 25 Oct 2021 have been withdrawn in view of the amended claims. 
Applicant’s arguments, see pg. 8-9, filed 05 Aug 2022, with respect to the 35 U.S.C. 102 rejection of claim 18 have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument. See the 35 U.S.C. 103 rejection to claim 18 below.
Applicant’s arguments, see pg. 9-10, filed 05 Aug 2022, with respect to the 35 U.S.C. 103 rejection of claim 1 has been fully considered but are not persuasive in part. Applicant argues, see pg. 10, that Tanner does not comprise the biasing member of claim and presents no arguments against Vreeman. As presented below in the 35 U.S.C. 103 rejection to claim 1, Vreeman at least discloses “a biasing member which is movable respective to the fixed member”. See the 35 U.S.C. 103 rejection to claim 1 below.

Status of Claims
Claims 1-3, 5-7, 9-14, 16-23, and 25 are currently examination. Claims 15 and 24 have been cancelled and claim 25 has been newly added since the Non-Final Office Action of 25 Oct 2021.

Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  
“the stiffness” should read “a stiffness” (claim 1); and
“a body of lumen” should read “the body lumen” (claim 14).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10 recites the limitation “wherein the biasing member is operable to translate axially and to rotate within the compressible elongate member”. A review of the specification, however, does not disclose the biasing member operable to translate axially and to rotate within the compressible elongate member. In particular, originally filed Fig. 2B and 3A-B disclose biasing member 230 positioned outside of the compressible elongate member 204, and further, originally filed claim 10 and [0006] of originally filed specification of the instant application explicitly discloses the biasing member operable to translate axially and to rotate within a stiffness modulator, not the compressible elongate member. Therefore, the limitation introduces new matter. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-7, 9-14, 16-23, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “a compressible elongate member” and “the flexible elongate member”. It is unclear whether these limitations are the same elongate member or two different elongate members. In particular, the claim additionally recites the limitation “the elongate member”, and it is unclear whether “the elongate member” is referring to “a compressible elongate member” or “the flexible elongate member” if they were different elongate members. Claims 2-3, 5-7, 9-14, and 16-17 inherit the deficiency by the nature of their dependency on claim 1. For purposes of the examination, the limitation “the flexible elongate member” is being given a broadest reasonable interpretation as “the compressible elongate member”.
Claim 7 recites the limitation “wherein the filar extends through the spring”. The antecedent basis for “the filar” is unclear. It is unclear whether “the filar” is referring to: a) one particular filar of “a plurality of filars” recited in claim 1, to which claim 7 depends; b) both filars of “a plurality of filars” recited in claim 1; or c) otherwise. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “wherein the plurality of filars extends through the spring”.
Claim 11 recites the limitation “the at least one filar”. The antecedent basis for the limitation is unclear. It is unclear whether the limitation is referring to: a) both filars in “a pair of filars” recited in claim 1, to which claim 11 depends; b) one of “a pair of filars” recited in claim 1; or c) otherwise. Claim 13 inherits the deficiency by the nature of its dependency on claim 11. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “the pair of filars”.
Claims 18 and 20-21 recite the limitation “the filars”. The antecedent basis for the limitation is unclear. It is unclear whether the limitation is referring to: a) all filars of “a plurality of filars” recited in claim 18, to which claims 20-21 depend; b) some of “a plurality of filars” recited in claim 18; or c) otherwise. Claims 19 and 22-23 inherit the deficiency by the nature of their dependency on claim 18. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “the plurality of filars”.
Claim 23 recites the limitation “the filars”. The antecedent basis for the limitation is unclear. It is unclear whether the limitation is referring to: a) all filars of “a plurality of filars” recited in claim 23; b) some of “a plurality of filars” recited in claim 23; or c) otherwise. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “the plurality of filars”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-7, 9-13, 17-18, 20-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Vreeman (US PG Pub No. 2014/0222047) in view of Cully et al. (US PG Pub No. 2012/0179097, provided by the Applicant in the IDS of 05 Aug 2022) - hereinafter referred to as Cully.
Regarding claim 1, Vreeman discloses an elongate device for insertion into a body lumen of a patient (see at least Fig. 1, 18-20), the elongate device comprising:
a compressible elongate member (catheter 20 comprising at least catheter body 22) comprising a proximal portion (Fig. 1, 18, 20: proximal portion 24 of catheter body 22 where handle 34 is located) and a distal portion (Fig. 1, 18, 20: distal portion 26 of catheter body 22 where fixed connector 111 is located);
cables (tension member 110; [0069]: tension member 110 comprises a flexible cable; [0102]: the article “a” intends to mean that there are one or more of the elements) extending within the compressible elongate member (Fig. 18, 20 and [0069]: elongate tension member 110 extending along catheter body 22) and affixed to the compressible elongate member (Fig. 18, 20 and [0069]: distal portion of tension member 110 secured to a fixed connector 111 that is fixedly secured to catheter body 22);
a fixed member (slot-shaped track 126);
a biasing member (load actuator 120) which is movable respective to the fixed member (slot-shaped track 126) to control a compressive pressure applied to the cables (Fig. 18-20 and [0070]-[0071]: applying/unloading tensile load to/from tension member 110 by sliding load actuator 120 and spring 116 relative to the slot-shaped track 126);
wherein the cables (tension member 110) is configured to extend through the fixed member (slot-shaped track 126; Fig. 18-20 and [0069]-[0072]: tension member 110 secured to tension-adjusting device 112 (comprising elastic tension member 116 and load actuator 120) and both elastic tension member 116 and load actuator 120 slide along slot-shaped track 126) and secured to the biasing member (Fig. 18-20 and [0069]: tension member 110 secured to tension-adjusting device 112 (comprising elastic tension member 116 and load actuator 120)); and
wherein the cables (tension member 110) is configured to adjust a stiffness of the elongate member ([0071]-[0073]: moving actuator 120 along track 126 increase or decrease bending stiffness of catheter body 22 of catheter 20) while the compressible elongate member (catheter 20) is disposed within the body lumen of the patient (Fig. 18-20 and [0071]-[0073]: bending stiffness of catheter body 22 within body lumen BL).
	It is noted that a broadest reasonable interpretation has been given to a fixed member as any structure respective to which the biasing member moves to control a compressive pressure, and a compressive pressure as any force opposing tensile force applied to the spring.
	Vreeman does not disclose:
a pair of filars.
	Cully, however, discloses:
a pair of filars (Fig. 16-17: a pair of tension lines 1602 and [0045]-[0046]: tension lines made of metallic filaments) embedded within a catheter (Fig. 16-17: catheter 300) and configured to adjust a stiffness the catheter ([0045]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Vreeman’s cables for Cully’s pair of filars. The motivation for the combination would have been to reduce the diameter of Vreeman’s cables and consequently that of Vreeman’s catheter for improved maneuverability of the catheter in constricted body lumen. 
	It is further noted that claims dependent on claim 1 that are rejected below include Vreeman’s cables modified by the teachings of Cully as filars.
Regarding claim 2, Vreeman in view of Cully discloses all limitations of claim 1, as discussed above, and Vreeman further discloses:
wherein the cables (tension member 110) is configured to maintain a neutral position of the compressible elongate member (catheter 20) upon changing its stiffness ([0069]: tension member 110 is generally not elongated, or non-deformable along its length, during use; [0072]: applying tension to the tension member 110 imparts an axial compressive load to the catheter body 22, which in turn increases the bending stiffness of the catheter body at jogged portion 102, thus catheter body 22 remains within body lumen BL; [0073]: application of tensile load to spring 116, which imparts compressive load to the catheter body 22, does not substantially change the shape of the catheter, particularly the shape of the jogged portion, within the body lumen BL).
Regarding claim 3, Vreeman in view of Cully discloses all limitations of claim 1, as discussed above, and Vreeman further discloses:
wherein the compressible elongate member (catheter 20) comprises a lumen (lumen 30) extending from the distal portion to the proximal portion (Fig. 1: lumen 30 between proximal portion 24 and distal portion 26 of catheter 20 ).
Regarding claim 5, Vreeman in view of Cully discloses all limitations of claim 3, as discussed above, and Vreeman further discloses:
wherein the cables (tension member 110) is disposed within the lumen of the compressible elongate member (Fig. 1: tension member 110 within lumen 30 of catheter 20).
Regarding claim 6, Vreeman in view of Cully discloses all limitations of claim 5, as discussed above, and Vreeman further discloses:
a spring (tension spring 116) disposed at a distal end of the compressible elongate member (Fig. 18-20: tension spring 116 within distal portion 140 of track 126 in catheter 20).
Regarding claim 7, Vreeman in view of Cully discloses all limitations of claim 6, as discussed above, and Vreeman further discloses:
wherein the cables (tension member 110) extends through the spring (Fig. 19: tension member 110 through tension spring 116 onto load actuator 120; [0069]: tension member 110 secured to tension-adjusting device 112 comprising tension spring 116 and load actuator 120).
Regarding claim 9, Vreeman in view of Cully discloses all limitations of claim 5, as discussed above, and Vreeman further discloses:
wherein the spring (tension spring 116) is coupled to the biasing member (Fig. 19: tension spring 116 coupled to load actuator 120; [0070]: load actuator fixedly secured to tension spring 116).
Regarding claim 10, Vreeman in view of Cully discloses all limitations of claim 9, as discussed above, and Vreeman further discloses:
wherein the biasing member (load actuator 120) is operable to translate axially and to rotate within the compressible elongate member (Fig. 18-20: load actuator 120 within slot-shaped track 126 of catheter 22; [0070]: load actuator 120 selectively receivable in and removable from transverse slots 130 of slot-shaped track 126; [0071]: load actuator 120 slide freely along track 126).
Regarding claim 11, Vreeman in view of Cully discloses all limitations of claim 1, as discussed above, and Vreeman further discloses:
wherein the fixed member (slot-shaped track 126), the biasing member (load actuator 120), and the cables (tension member 110) are configured to reduce the stiffness of the compressible elongate member (catheter 20) when the biasing member (load actuator 120) is in a first position (Fig. 19: one of transverse slots 130; [0071]: actuator 120 slides freely in at least the distal direction as the jogged portion 102 of catheter 20 flattens out).
Regarding claim 12, Vreeman in view of Cully discloses all limitations of claim 1, as discussed above, and Vreeman further discloses:
wherein the biasing member (load actuator 120) is configured to increase the stiffness of the compressible elongate member when the biasing member (load actuator 120) is in a second position (Fig. 19: one of transverse slots 130; [0072]-[0073]: moving the actuator 120 proximally increase the tensile load on the tension member 110, which causes the catheter body 22 to apply a greater urge force to the body lumen wall due to the increase in bending stiffness at the jogged portion).
Regarding claim 13, Vreeman in view of Cully discloses all limitations of claim 11, as discussed above, and Vreeman further discloses:
wherein the biasing member (load actuator 120) is configured to maintain the stiffness of the compressible elongate member at predetermined values ([0070]: selectively locking and unlocking the position of the load actuator 120 relative to the handle 34, which in turn, allows for selective, incremental adjustment (i.e., increasing and decreasing adjustment) of the tensile load applied to the tension spring 116).
Regarding claim 17, Vreeman in view of Cully discloses all limitations of claim 1, as discussed above, and Vreeman further discloses:
wherein the compressible elongate member (catheter 20) comprises a catheter ([0047]: catheter).
Regarding claim 18, Vreeman discloses a method (at least Fig. 1, 18-20) comprising:
positioning an elongate device (catheter 20 comprising at least catheter body 22) within an anatomy of a patient (Fig. 18, 20: catheter body 22 within body lumen BL; [0068]: catheter body 22 received in a body lumen BL), 
the elongate device (catheter 20) having a longitudinal axis (catheter body 22) and comprising cables (tension member 110; [0069]: tension member 110 comprises a flexible cable; [0102]: the article “a” intends to mean that there are one or more of the elements) extending along the longitudinal axis (catheter body 22) through elongate device (catheter 20) and coupled to the elongate device (Fig. 18, 20 and [0069]: distal portion of tension member 110 secured to a fixed connector 111 that is fixedly secured to catheter body 22), 
a stiffness modulator (at least slot-shaped track 126 and load actuator 120) being disposed at a proximal end of the elongate device (Fig. 1, 18, 20: proximal portion 24 of catheter body 22 where handle 34 is located) outside of the anatomy of the patient (Fig. 18, 19: slot-shaped track 126 and actuator 120 outside of body lumen BL) when the elongate device is positioned within the anatomy of the patient (Fig. 18, 20: catheter body 22 positioned within body lumen BL), 
the stiffness modulator including a fixed member (slot-shaped track 126), and a biasing member (load actuator 120) to which the cables are coupled under tension (Fig. 18-20 and [0070]-[0071]: applying/unloading tensile load to/from tension member 110 by sliding load actuator 120 and spring 116 relative to the slot-shaped track 126); and 
with the elongate device positioned within the anatomy of the patient (Fig. 18, 20: catheter body 22 within body lumen BL), adjusting a flexibility of the elongate device by adjusting a longitudinal position of the biasing member (load actuator 120) to which the cables (tension member 110) are coupled relative to the fixed member (slot-shaped track 126) to adjust the tension of the cables which are coupled to the elongate device ([0071]-[0073]: moving actuator 120 along track 126 increase or decrease bending stiffness of catheter body 22 of catheter 20; Fig. 18, 20 and [0069]: distal portion of tension member 110 secured to a fixed connector 111 that is fixedly secured to catheter body 22).
	Vreeman does not disclose:
a pair of filars.
	Cully, however, discloses:
a pair of filars (Fig. 16-17: a pair of tension lines 1602 and [0045]-[0046]: tension lines made of metallic filaments) embedded within a catheter (Fig. 16-17: catheter 300) and configured to adjust a stiffness the catheter ([0045]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Vreeman’s cables for Cully’s pair of filars. The motivation for the combination would have been to reduce the diameter of Vreeman’s cable and consequently that of Vreeman’s catheter for improved maneuverability of the catheter in constricted body lumen. 
It is further noted that claims dependent on claim 18 that are rejected below include Vreeman’s cables modified by the teachings of Cully as filars.
Regarding claim 20, Vreeman in view of Cully discloses all limitations of claim 18, as discussed above, and Vreeman further discloses:
increasing the flexibility of the elongate device (catheter 20) by moving the biasing member (actuator 120) toward the fixed member (slot-shaped track 126 comprising transverse slots 130) to reduce the tension of the cables (tension member 110) which are coupled to the elongate device (Fig. 19: one of transverse slots 130; [0072]-[0073]: moving the actuator 120 proximally increase the tensile load on the tension member 110, which causes the catheter body 22 to apply a greater urge force to the body lumen wall due to the increase in bending stiffness at the jogged portion).
Regarding claim 21, Vreeman in view of Cully discloses all limitations of claim 20, as discussed above, and Vreeman further discloses:
decreasing the flexibility of the elongate device (catheter 20) by moving the biasing member (actuator 120) away from the fixed member (slot-shaped track 126 comprising transverse slots 130) to increase the tension of the cables which are coupled to the elongate device (Fig. 19: one of transverse slots 130; [0071]: actuator 120 slides freely in at least the distal direction as the jogged portion 102 of catheter 20 flattens out).
Regarding claim 22, Vreeman in view of Cully discloses all limitations of claim 18, as discussed above, and Vreeman further discloses:
wherein the stiffness modulator (tension spring 116) further includes a spring (tension spring 116) interposed between the fixed member (slot-shaped track 126) and the biasing member (actuator 120; Fig. 18-20), and 
applying a compressive force to the spring (Fig. 20: tension spring 116 compressed towards distal end of catheter 20 and [0071]: spring 116 to slide freely in at least the distal direction as the jogged portion 102 flattens out (i.e., when a suitable transverse force FT is applied to the catheter body 22 adjacent the cutter 28) during a biased, relaxed state of urging mechanism).
	It is noted that a broadest reasonable interpretation has been given to a compressive force as any force opposing tensile force applied to the spring.
Regarding claim 23, Vreeman in view of Cully discloses all limitations of claim 18, as discussed above, and Vreeman further discloses:
wherein the stiffness modulator (tension spring 116) further includes a spring (tension spring 116) interposed between the fixed member (slot-shaped track 126) and the biasing member (actuator 120; Fig. 18-20), and
applying a tensile force to the spring (Fig. 18 and [0072]: a tensile load is applied to the spring 116).
Regarding claim 25, Vreeman discloses a catheter (at least Fig. 1, 18-20) comprising:
an elongate member (catheter 20 comprising at least catheter body 22) configured to be inserted into a body of a patient (Fig. 18, 20: catheter body 22 within body lumen BL; [0068]: catheter body 22 received in a body lumen BL), the elongate member comprising a proximal portion (Fig. 1, 18, 20: proximal portion 24 of catheter body 22 where handle 34 is located) and a distal portion (Fig. 1, 18, 20: distal portion 26 of catheter body 22 where fixed connector 111 is located); and 
a stiffening mechanism (at least tension member 110, slot-shaped track 126, and load actuator 120) coupled to the elongate member (Fig. 18-20) and configured to change the stiffness of the elongate member during a medical procedure ([0072]-[0074]: increasing/decreasing bending stiffness of the catheter body); 
wherein the stiffening mechanism (at least tension member 110, slot-shaped track 126, and load actuator 120) comprises: 
a tensioning member (tension member 110) comprising a plurality of cables ([0069]: tension member 110 comprises a flexible cable; [0102]: the article “a” intends to mean that there are one or more of the elements) extending along a longitudinal axis of the elongate member (Fig. 18, 20 and [0069]: elongate tension member 110 extending along catheter body 22) and coupled to the elongate member (Fig. 18, 20 and [0069]: distal portion of tension member 110 secured to a fixed connector 111 that is fixedly secured to catheter body 22); and 
a stiffness modulator (at least slot-shaped track 126 and load actuator 120) fixedly coupled to the tensioning member (tension member 110; Fig. 18-20) and disposed at the proximal portion of the elongate member (Fig. 18-20: slot-shaped track 126 and load actuator 120 within handle 34), 
the stiffness modulator including a fixed member (slot-shaped track 126), and a biasing member (load actuator 120) to which the plurality of cables are coupled under tension (Fig. 18-20 and [0070]-[0071]: applying/unloading tensile load to/from tension member 110 by sliding load actuator 120 and spring 116 relative to the slot-shaped track 126), 
the biasing member (load actuator 120) being movable relative to the fixed member (slot-shaped track 126) to change the stiffness of the elongate member by adjusting the tension of the plurality of cables which are coupled to the elongate member ([0071]-[0073]: moving actuator 120 along track 126 increase or decrease bending stiffness of catheter body 22 of catheter 20; Fig. 18, 20 and [0069]: distal portion of tension member 110 secured to a fixed connector 111 that is fixedly secured to catheter body 22).
	It is noted that a broadest reasonable interpretation has been given to a fixed member as any structure respective to which the biasing member moves to control a compressive pressure, and a compressive pressure as any force opposing tensile force applied to the spring.
	Vreeman does not disclose:
a pair of filars.
	Cully, however, discloses:
a pair of filars (Fig. 16-17: a pair of tension lines 1602 and [0045]-[0046]: tension lines made of metallic filaments) embedded within a catheter (Fig. 16-17: catheter 300) and configured to adjust a stiffness the catheter ([0045]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Vreeman’s cables for Cully’s pair of filars. The motivation for the combination would have been to reduce the diameter of Vreeman’s cables and consequently that of Vreeman’s catheter for improved maneuverability of the catheter in constricted body lumen. 
Claims 14, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vreeman in view of Cully, as applied to claims 1 and 18, respectively above, and further in view of Barrish et al. (US PG Pub No. 2016/0279388) - hereinafter referred to as Barrish.
Regarding claims 14 and 16, Vreeman in view of Cully discloses all limitations of claim 1, as discussed above, and Vreeman does not disclose:
an imaging element disposed at the distal portion of the compressible elongate member and configured to obtain intraluminal data associated with a body lumen (claims 14 and 16); and
wherein the imaging element comprises an intravascular ultrasound (IVUS) transducer (claim 16).
	Barrish, however, discloses:
an intravascular ultrasound transducer ([0182]: intravascular ultrasound imaging tool) disposed at a distal portion of a compressible elongate member (Fig. 1-1: actuated portion 20; [0181]: tool 8 supported at actuated portion 20 of catheter body 12; [0182]: tool includes intravascular ultrasound imaging) and configured to obtain intraluminal data associated with a body lumen ([0182]: tool makes use of known intravascular ultrasound technology; [0178]: a distal end of catheter 3 is inserted into the patient through an access site A, and is advanced through one of the lumen systems of the body).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vreeman’s elongate device to include Barrish’s intravascular ultrasound imaging tool. The motivation for the combination would have been to guide the elongate device in positioning itself and locating a treatment site within a body lumen. 
Regarding claim 19, Vreeman in view of Cully discloses all limitations of claim 18, as discussed above, and Vreeman does not disclose:
obtaining measurement data associated with the anatomy using a sensor of the elongate device.
	Barrish, however, discloses:
obtaining measurement data associated with an anatomy using a sensor of an elongate device (catheter body 12 of catheter 3; [0181]: tool 8 supported at actuated portion 20 of catheter body 12; [0182]: tool includes intravascular ultrasound imaging and tool makes use of known intravascular ultrasound technology; [0178]: a distal end of catheter 3 is inserted into the patient through an access site A, and is advanced through one of the lumen systems of the body).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vreeman’s method to include Barrish’s method of obtaining measurement data of intravascular ultrasound imaging tool. The motivation for the combination would have been to guide the elongate device in positioning itself and locating a treatment site within a body lumen. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Angela M Hoffa/Primary Examiner, Art Unit 3799